Opinion filed May 6, 2016




                                          In The


          Eleventh Court of Appeals
                                      __________

                                No. 11-14-00188-CR
                                    __________

                        JAMES BRYANT, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                      On Appeal from the 441st District Court
                             Midland County, Texas
                         Trial Court Cause No. CR42580

                      MEMORANDUM OPINION
      The jury found Appellant, James Bryant, guilty of the second-degree felony
offense of aggravated assault with a deadly weapon.1 Upon Appellant’s plea of
“true” to an enhancement allegation, the jury assessed Appellant’s punishment at
confinement for fifteen years and imposed a fine of $7,500. The trial court sentenced
him accordingly.      Appellant asserts two issues on appeal: a challenge to the
sufficiency of the evidence and a due process challenge. We affirm.



      1
       TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).
                               I. The Charged Offense
      The grand jury indicted Appellant for aggravated assault with a deadly
weapon. See PENAL § 22.02(a)(2). As relevant to this case, a person commits an
assault if he intentionally, knowingly, or recklessly causes bodily injury to another.
Id. § 22.01(a)(1) (West Supp. 2015). The offense is elevated to an aggravated assault
if the person uses or exhibits a deadly weapon during the commission of the assault.
Id. § 22.02(a)(2).
                                II. Evidence at Trial
      In October 2013, Appellant and his wife, Valencia Griffin, began to argue on
their drive home from dinner. The argument continued even after the couple made
it home. In their bedroom, Appellant slapped Griffin, yelled at her, and threw a
heavy object at her. The dispute culminated when Appellant picked up a glass vase
and broke it over Griffin’s head. The vase shattered, and shards of glass cut the back
of her head.
      Griffin fled to the Midland Police Department, where Chad Dwayne Simpson,
a sergeant with the department, took photographs of Griffin’s injuries. He said that
the back of Griffin’s head was “covered in blood.” Sergeant Simpson and other
officers went to Griffin’s residence. By that time, the covers had been removed from
the bed, and only a few shards of the vase remained on the floor. At trial, the State
introduced photos of the remaining shards and a photo of a glass vase that was
identical to the one that Appellant broke over Griffin’s head.
      Appellant testified on his own behalf and denied that he had assaulted his wife
with a deadly weapon. He admitted that things “got a little bit out of hand” and that
he hit her on the head with the glass vase.
                              III. Standard of Review
      We review the sufficiency of the evidence under the standard of review set
forth in Jackson v. Virginia, 443 U.S. 307, 319 (1979). Brooks v. State, 323 S.W.3d
2
893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex.
App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we examine all of
the evidence in the light most favorable to the verdict and determine whether, based
on that evidence and any reasonable inferences from it, any rational trier of fact could
have found the essential elements of the offense beyond a reasonable doubt.
Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App.
2010). The trier of fact is the sole judge of the weight and credibility of the evidence;
we may not reevaluate the weight and credibility of the evidence and substitute our
own judgment for that of the factfinder. Dewberry v. State, 4 S.W.3d 735, 740 (Tex.
Crim. App. 1999).       We presume that the factfinder resolved any conflicting
inferences in favor of the verdict and defer to that resolution. The jury is free to
draw reasonable inferences from basic facts to ultimate facts. Sanders v. State, 119
S.W.3d 818, 820 (Tex. Crim. App. 2003).
                            IV. Discussion and Analysis
      Appellant challenges the sufficiency of the evidence to establish that the glass
vase was a deadly weapon and contends that the State failed to meet its burden that
the glass vase was, in the manner of its use, capable of causing death or serious
bodily injury. The Penal Code defines a deadly weapon as “a firearm or anything
manifestly designed, made, or adapted for the purpose of inflicting death or serious
bodily injury” or “anything that in the manner of its use or intended use is capable
of causing death or serious bodily injury.” PENAL § 1.07(a)(17). “Serious bodily
injury” is defined in part as “bodily injury that creates a substantial risk of death or
that causes death.” Id. § 1.07(a)(46).
      Expert or lay testimony may be sufficient to support a deadly weapon finding.
See Tucker v. State, 274 S.W.3d 688, 691–92 (Tex. Crim. App. 2008); English v.
State, 647 S.W.2d 667, 669 (Tex. Crim. App. 1983). Sergeant Simpson went to the
house on the night in question and, at trial, identified a photo of the identical glass
                                            3
vase. He testified that, based on his training and experience, the glass vase could be
used as a deadly weapon. Appellant testified on his own behalf and denied that he
assaulted Griffin with a deadly weapon. He said that things “got a little bit out of
hand” and that he hit Griffin with the glass vase. He also said that he regretted his
actions and that he had not intended to hurt Griffin. The jury, as the trier of fact,
was the sole judge of the credibility of the witnesses and of the weight to be given
their testimony. See TEX. CODE CRIM. PROC. ANN. art. 36.13 (West 2007), art. 38.04
(West 1979). Viewing the evidence in the light most favorable to the verdict, we
hold that a reasonable factfinder could have found that, in the manner of its use, the
glass vase that Appellant broke over Griffin’s head was capable of causing death or
serious bodily injury. See PENAL § 1.07(a)(17), (46); Tucker, 274 S.W.3d at 691–
92; see also Jackson, 443 U.S. at 319; Clayton v. State, 235 S.W.3d 772, 778 (Tex.
Crim. App. 2007). We overrule Appellant’s first issue.
      Appellant also asserts that his due process rights were violated when he was
convicted on “no evidence.” Because we have held that there was sufficient
evidence for a rational jury to have found beyond a reasonable doubt that Appellant
committed aggravated assault with a deadly weapon, we overrule Appellant’s
second issue. See Alvarado v. State, 912 S.W.2d 199, 206–08 (Tex. Crim. App.
1995); see also Jackson, 443 U.S. at 319.
                              V. This Court’s Ruling
      We affirm the judgment of the trial court.


May 6, 2016                                                MIKE WILLSON
Do not publish. See TEX. R. APP. P. 47.2(b).               JUSTICE
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                          4